     Case 4:20-cv-00098-A Document 43 Filed 06/08/20                Page 1 of 10 PageID 341
                                                                                   1J.S. DTSTRlCT COURT
                                                                               NORTIDJRN DlSTHJCT OF TRXM
                                                                                        .,._ ._ _ . FJL,TZl)~- _
                        IN THE UNITED STATES DISTRICT COUR
                             NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION                                   I   JIJN - 8 2020   J
                                                                               cumV:~i!.s. n1s:Tii!C:rr:ouRT
                                                                                  Dy
                                                                                               De
LIBERTY INSURANCE CORPORATION,                    §
                                                  §
                Plaintiff,                        §
                                                  §
VS.                                               §   NO. 4:20-CV-098-A
                                                  §
ARCH INSURANCE COMPANY, ET AL.,                   §
                                                  §
                Defendants.                       §

                                MEMORANDUM OPINION & ORDER

         Came on for consideration the motion by plaintiff, Liberty

Insurance Corporation, to dismiss the counterclaim for

declaratory judgment by defendant Arch Insurance Company

    ("Arch")     Doc. 1 26.       Having considered the motion and brief in

support, the response by Arch,                  the reply,       the record, and the

applicable legal authorities,                  the court finds that the motion

should be granted.

                                                 I.

                                      Factual Background

         In 2011, Arch issued a Business Auto Insurance Policy to

L.O. Transport.           Doc. 19 at 2 , 9.             In 2012, L.O. Transport

entered into a contract with M.A. Mortenson Companies,                                  Inc.

("Mortenson"),         to act as a subcontractor for a construction

project.        Doc. 14     ~   20.    Plaintiff alleges that the contract



1
    The "Doc.   "reference is to the number of the item on the docket in this action.
     Case 4:20-cv-00098-A Document 43 Filed 06/08/20                    Page 2 of 10 PageID 342


    required L.O. Transport to indemnify and provide a defense to

Mortenson for any claims alleging damages •arising out of or

resulting from• L.O. Transport's work.                           Id.    ~   21.

         In 2014, Mortenson was sued by a truck driver who was

allegedly forced off the road by L.O. Transport employees who

were driving trucks within the scope of their employment                                  ("the

underlying lawsuit").               Id.    ~~    14-18.        Mortenson's counsel

tendered defense and indemnity to L.O. Transport but did not

receive a response.              Id.   ~   27.        Mortenson's counsel tendered

defense and indemnity to Arch, and Arch formally denied its duty

to defend and indemnify Mortenson.                          Id. , 2 8.       In August 2019,

the underlying lawsuit resulted in a final entry of judgment in

excess of $6 million.               Id.    ~    19.       Plaintiff is Mortenson's

insurer and alleged subrogee.                     Id.      n   8, 37.

                                                  II.

                                    Procedural History

        On March 24, 2020, plaintiff filed its second amended

complaint against Arch and TIG Insurance Company ("TIG"),

another of L.O. Transport's insurers.'                          Doc. 14.          In particular,

plaintiff seeks declaratory judgment (I)                          "that Plaintiff' was


2
  The second amended complaint named two other defendants, but both have been voluntarily
dismissed. See Doc. 24; Doc. 29.
3
  The court interprets this statement to request a declaration that Mortenson, plaintiffs insured,
was entitled to defense and indemnity fi·om Arch and/or TIG against the claims alleged in the
                                                      2
  Case 4:20-cv-00098-A Document 43 Filed 06/08/20                Page 3 of 10 PageID 343


entitled to defense and indemnity from either/both Arch and/or

TIG against the claims alleged in the Underlying Lawsuit,• and

 (II)   "that Mortenson was entitled to defense and indemnity from

L.O. Transport as contractual indemnitee under the contract

between Mortenson and L.O. Transport, and that plaintiff is

subrogated to that right that is enforceable against L.O.

Transport's carriers.•              Doc. 14 ,, 36-37.           Plaintiff seeks

reimbursement of costs incurred from defending and indemnifying

Mortenson in the underlying lawsuit.                     Id. , 6.       On April 2,

2020, Arch filed its answer to such complaint and asserted a

counterclaim against plaintiff for declaratory judgment.'                              Doc.

19.     Arch seeks a declaration "that Arch had no duty to defend

or indemnify Mortenson in the claims alleged in the Underlying

Suit.•      Id. at 12 , 16.

        On April 23, 2020, plaintiff filed its motion to dismiss

Arch's counterclaim for declaratory judgment.                         Doc. 26.       On May

14, 2020, Arch filed its response, Doc. 33, and on May 27, 2020,

plaintiff filed its reply, Doc. 37.




underlying lawsuit. See Doc. 14, 41. Although plaintiffincuJTed costs in defending and
indemnifying Mortenson in the underlying lawsuit, id., the second amended complaint does not
indicate that plaintiff itself was a defendant in the underlying suit.
4
  Arch's request for declaratory relief included a third-party claim against Mortenson. Doc. 19
,11[13-17. On June 2, 2020, Arch voluntarily dismissed such third-party claim, Doc. 40, and on
June 4, 2020, the court entered final judgment as to the third-party claim. Doc. 41.
                                                    3
 Case 4:20-cv-00098-A Document 43 Filed 06/08/20    Page 4 of 10 PageID 344


                                   III.

                         Grounds of the Motion

        Plaintiff argues that Arch's counterclaim for declaratory

judgment should .be dismissed for failure to state a claim

because it is duplicative and does not serve a purpose.              Doc. 27

at 7.

                                    IV.

                      ~plicable    Legal Principles

A.      Pleading Standards

        Rule 8(a) (2) of the Federal Rules of Civil Procedure

provides,    in a general way,   the applicable standard of pleading.

It requires that a pleading contain "a short and plain statement

of the claim showing that the pleader is entitled to relief,"

Fed. R. civ. P. 8(a) (2), "in order to give the defendant fair

notice of what the claim is and the grounds upon which it rests."

Bell Atl. Corp. v. Twombly,      550 U.S. 544,     555   (2007)   (internal

quotation marks and ellipsis omitted) . Although a pleading need

not contain detailed factual allegations,          the "showing"

contemplated by Rule 8 requires the pleader to do more than

simply allege legal conclusions or recite the elements of a

cause of action. Id. at 555 & n.3. Thus, while a court must

accept all of the factual allegations in the pleading as true,

it need not credit bare legal conclusions that are unsupported

                                     4
     Case 4:20-cv-00098-A Document 43 Filed 06/08/20    Page 5 of 10 PageID 345



by any factual underpinnings. See Ashcroft v. Iqbal, 556 U.S.

662,     679 (2009)    ("While legal conclusions can provide the

framework of a complaint, they must be supported by factual

allegations.").

         Moreover, to survive a motion to dismiss,            the facts pleaded

must allow the court to infer that the pleader's right to relief

is plausible.         Id. at 678.    To allege a plausible right to

relief, the facts pleaded must suggest liability; allegations

that are merely consistent with unlawful conduct are

insufficient.         Twombly,   550 U.S. at 566-69.        "Determining whether

a complaint states a plausible claim for relief .                        [is]   a

context-specific task that requires the reviewing court to draw

on its judicial experience and common sense." Iqbal, 556 u.s. at

679.      "In considering a motion to dismiss for failure to state a

claim, a district court must limit itself to the contents of the

pleadings, including attachments thereto.•              Collins v. Morgan

Stanley Dean Witter, 224 F.3d 496, 498-99              (5th Cir. 2000).

B.       Declaratory Judgment

        Under the Declaratory Judgment Act, a federal court "may

declare the rights and other legal relations of any interested

party seeking such declaration. •           28 U.S.C.   §    2201 (a).    The Act

"is an enabling act, which confers discretion on the courts

rather than an absolute right upon a litigant.•                 Wilton v. Seven

                                        5
 Case 4:20-cv-00098-A Document 43 Filed 06/08/20     Page 6 of 10 PageID 346


Falls Co., 515 U.S. 277, 287        (1995).   Federal courts have

"unique and substantial discretion in deciding whether to

declare the rights of litigants.•          Id. at 286.     "In the

declaratory judgment context, the normal principle that federal

courts should adjudicate claims within their jurisdiction yields

to considerations of practicality and wise judicial

administration.•      Id. at 288.

      The Act is procedural and does not create new substantive

rights.    Medtronic,    Inc. v. Mirowski Family Ventures, LLC,         571

u. s. 191, 19 9 ( 2 014) .   "Consistent with the nonobligatory nature

of the remedy, a district court is authorized,           in the sound

exercise of its discretion, to stay or to dismiss an action

seeking a declaratory judgment before trial or after all

arguments have drawn to a close.•          Wilton,   515 U.S. at 288.      The

Act "does not by itself provide statutory authority to award

attorney's fees that would not otherwise be available under

state law in a diversity action.•          Mercantile Nat. Bank at

Dallas v. Bradford Tr. Co.,      850 F.2d 215, 218       (5th Cir. 1988)

                                      v.

                                  Analysis

      Plaintiff argues that Arch's counterclaim for declaratory

judgment should be dismissed because it is duplicative of



                                      6
 Case 4:20-cv-00098-A Document 43 Filed 06/08/20      Page 7 of 10 PageID 347


plaintiff's claim for declaratory judgment and therefore serves

no useful purpose.     Doc. 27 at 7.      The court agrees.

      The court must follow a three-step inquiry when considering

whether to dismiss a declaratory judgment action.              "First, the

court may determine whether the declaratory action is

justiciable.     Typically, this becomes a question of whether an

'actual controversy' exists between the parties to the action."

Orix Credit All.,    Inc. v. Wolfe, 212 F. 3d 891, 895 (5th Cir.

2000) .    "Second, if it has jurisdiction, then the district court

must resolve whether it has the 'authority' to grant declaratory

relief in the case presented."      Id.     "Third, the court has to

determine how to exercise its broad discretion to decide or

dismiss a declaratory judgment action."         Id.

      Here, the parties agree as to the first two prongs,            and

rightfully so.    Doc. 27 at 7; Doc. 33 at 3.          First, an actual

controversy exists between the parties, namely whether defendant

had a duty to defend and indemnify Mortenson in the underlying

lawsuit.    Second, the court has the authority to grant

declaratory relief in this case.        The dispute centers on the

third prong, whether the court should use its discretion to

dismiss the counterclaim for declaratory judgment.

     District courts generally dismiss claims for declaratory

judgment that are duplicative and add nothing to the action.

                                    7
 Case 4:20-cv-00098-A Document 43 Filed 06/08/20   Page 8 of 10 PageID 348


See, e.g., Klein v. Fed. Ins. Co., No. 7:03-CV-102-D,           7:09-CV-

094-D, 2014 WL 4476556, at *9 (N.D. Tex. Sept. 11, 2014); Stout

v. Gremillion, No. 1:18-CV-654-LY-SH, 2019 WL 4261122, at *5

(W.D. Tex. Sept. 6, 2019); Bowman v. Bella Estancias, LLC, No.

3:17-CV-0091-KC, 2018 WL 1115202, at *3        (W.D. Tex. Feb. 15,

2018).       "A counterclaim for declaratory judgment is duplicative

where the declaration would address the merit of the plaintiff's

claim.•       Stout, 2019 WL 4261122, at *5.    Here, Arch's

counterclaim is duplicative because it is essentially the

mirror-image of plaintiff's claim.       While plaintiff asks the

court to declare that Arch owed a duty to Mortenson, and

therefore, to plaintiff, Arch asks the court to declare that

Arch did not owe such a duty.       Compare Doc. 14    ~   36 with Doc. 19

at 12    ~   16.

        Further, courts have dismissed counterclaims for

declaratory judgment that merely present defenses to the

plaintiff's claims.       See, e.g., Klein, 2014 WL 4476556, at *9;

Albritton Props. V. Am. Empire Surplus Lines, No. 3:04-CV-2531-

P, 2005 WL 975423, at *2-3      (N.D. Tex. April 25, 2005); see also

Madry v. Fina Oil & Chern. Co., No. 94-10509, 1994 WL 733494, at

*2   (5th Cir. 1994).    Here, Arch raises as a defense that it did

not "owe any legal duty to Mortenson.•         Doc. 19 at 9 , 6.     The

counterclaim merely asks the court to declare that this defense

                                     8
 Case 4:20-cv-00098-A Document 43 Filed 06/08/20     Page 9 of 10 PageID 349


is meritorious.      In fact,   the counterclaim comes close to a

verbatim recitation of a paragraph in the "Additional Responses

and Defenses" section of Arch's answer.            Compare Doc. 19 at 12   1
16   (seeking a declaratory judgment "that Arch had no duty to

defend or indemnify Mortenson in the claims alleged in the

Underlying Suit.") with id. at 7         1   1 ("Arch had no duty to

defend Mortenson against the claims asserted in the Underlying

Lawsuit") .

      Because Arch's counterclaim mirrors plaintiff's claim and

restates Arch's defenses,       the court uses its discretion to

dismiss the counterclaim.

                                    VI.

                                   Order

      Therefore,

      The court ORDERS that plaintiff's motion to dismiss be,            and

is hereby, granted, and that Arch's counterclaim be, and is

hereby, dismissed.




                                     9
 Case 4:20-cv-00098-A Document 43 Filed 06/08/20   Page 10 of 10 PageID 350


     The court determines that there is no just reason for delay

in, and hereby directs, entry of final judgment as to such

dismissal.

     SIGNED   June~,       2020.




                                    10
